internal_revenue_service department of the treasury significant index nos olrlo5s 01-00vashington dc bpo 2s person to contact telephone number refer reply to dgrp ra‘t a1 sep re plan a plan b employer association c employer association d employer e this is in reply to a ruling_request made on your behaif by your authorized representative with respect to the creation of plan b and its effect on plan a you have requested the following rulings under the internal_revenue_code the code that the establishment of plan b will not cause plan a to lose its qualified status under code sec_401 that the allocation of contributions to plan b will not cause plan a to lose its qualified status under sec_401 that employer contributions allocated to plan b under the terms of collective bargaining agreements will continue to be deductible by the employers under code sec_404 that payment of plan b benefits before all contributing employers to pian a have signed a collective bargaining agreement agreeing to allocation of contributions to plan b will not affect the tax deductibility of the contributions to plan a or plan b or the qualified status of plan a under sec_401 if the plan b benefits are paid to an employee who worked for an employer that is signatory to a collective bargaining agreement or consent agreement authorizing allocation of contributions to plan b that payment of plan b benefits before all contributing employers to plan a have signed a collective bargaining agreement agreeing to allocation of contributions to plan b will not affect the tax deductibility of the contributions to plan a or plan b or the qualified status of plan a under sec_401 a if the plan b benefits are paid to an employee who worked for an employer that is not signatory to a collective bargaining agreement or consent agreement authorizing allocation of contributions to plan b plan a is a qualified multiemployer defined_benefit_plan the date of its most recent determination_letter is date plan a is established pursuant to numerous collective bargaining agreements approximately employers contribute to plan a of those approximately participate under a consent agreement to the master labor agreement negotiated between employer association c and the sponsoring local unions approximately participate under a consent agreement to the master labor agreement between employer association d and one of the sponsoring local unions and approximately participate under a collective bargaining agreement negotiated by the individual employer with one of the sponsoring local unions the contributions required to plan a vary by collective bargaining agreement employer contributions to plan a are made monthly based upon the hours_of_service during the preceding month by employees covered by the collective bargaining agreement an employee's monthly accrued_benefit under plan a is based on a percentage of the amount their employer was required to contribute under the applicable collective bargaining agreement employees who become entitled to benefits receive the benefits regardless of whether the employee's employer has made the required contributions plan b is a non-qualified employee_benefit_plan established pursuant to sec_3 of the employment retirement income security act of erisa which provides participants with a supplemental benefit intended to offset any restriction on benefits caused by sec_415 of the code participants in plan b shall include all participants in plan a who are qualified for and are receiving benefits under plan a and whose benefits under plan a are limited by code sec_415 separate bookkeeping accounts will be maintained for all participants in plan b a board_of trustees consisting of the same trustees who administer plan a will administer plan b contributions paid to plan b will be made pursuant to amended master labor agreements for employer associations c and d and pursuant to the amended independent collective bargaining agreement of employer e the amendments will provide that a portion of the contributions previously intended solely for plan a will be utilized to fund and administer plan b such portion shall be the amount necessary to provide each plan b participant with the amount by which such participant’s benefit under plan a without taking into account the code sec_415 limits exceeds the benefit under plan a considering sec_415 employment_taxes and administrative expenses benefits are payable from plan b only to retirees who are receiving benefits from plan a not to active employees furthermore the benefits payable from plan b are based upon all periods of service taken into account by plan a limits plus the plan b trustees will have the discretion to authorize make-up benefits for prior periods in which the plan a benefits were reduced because of the code sec_415 limits in no event shail these make-up benefits be paid from reallocations of amounts previously contributed to plan a the trustees will also have authority to reduce plan b benefits if continuing benefits under plan b will impair the funding status of plan a it is anticipated that the approximately remaining independent collective bargaining agreements will eventually be amended to providing for the funding of plan b however it is possible that not all employers will sign independent agreements agreeing to fund plan b contributions made by a particular employer will be utilized to fund plan b prior to the date such employer signs a revised bargaining agreement that provides for funding of plan b by pension contributions of that employer under the provisions of plan a the assets of plan a cannot be used to provide the benefits of plan b similarly under the provisions of plan b the assets of plan b cannot be used to provide the benefits of plan a in any event no portion of the pension 02s sec_3 of erisa defines an excess_benefit_plan as one maintained solely for the purpose of providing benefits for certain plan participants in excess of the limitations imposed by sec_415 of the code without regard to whether the plan is funded sec_401 of the code provides the requirements for qualification of a_trust created or organized in the united_states and forming part of a stock bonus pension or profit sharing plan of an employer for the exclusive benefit of his employees or their beneficiaries sec_401 of the code provides that a_trust shall not constitute a qualified_trust if the plan of which such trust is a part provides for benefits or contributions which exceed the limitations of sec_415 of the code sec_404 of the code provides if contributions are paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued by an employer on account of any employee under a plan deferring the receipt of such compensation such contributions or compensation is not deductible under chapter of the code but if it would otherwise be deductible is deductible under sec_404 subject_to that limitations of that section sec_404 of the code provides that contributions or compensation paid under a nonqualified_plan or arrangement deferring the receipt of compensation if otherwise deductible are deductible in the taxable_year in which an amount attributable to the contribution are includible in the gross_income of the employees participating in the plan but in the case of a plan in which more than one employee participates only if separate_accounts are maintained for each employee sec_412 of the code provides minimum_funding requirements that must be satisfied in pension plans sec_415 of the code provides limitations on benefits_and_contributions that may be provided under a qualified_trust sec_501 of the code provides that an organization described in sec_401 is exempt from taxation sy n o w e a s b r c t e f e r e c sec_1_404_a_-12 of the income_tax regulations the regulations provides that a deduction is allowable for a contribution under sec_404 only in the taxable_year of the employer in which or with which ends the taxable_year of an employee in which an amount attributable to such contribution in includible in his gross_income as compensation and then only to the extent allowable under sec_404 sec_1 -1 b of the regulations provides that a plan is a single_plan if and only if on an ongoing basis all of the plan assets are available to pay benefits to employees who are covered by the plan and their beneficiaries sec_1_404_b_-1t q a-2 of the temporary regulations provides that a plan or method or arrangement defers the receipt of compensation to the extent it is one under which an employee receives compensation or benefits more than a brief period of time after the end of the employer's taxable_year in which the services creating the right to such compensation or benefits is performed because the assets of plan b are not available to pay benefits under plan a and the assets of plan a are not available to pay benefits under plan b plan a and plan b do not constitute a single_plan furthermore the benefits and provisions of plan b do not affect the amounts of benefits payable from plan a thus the existence of plan b does not affect the tax-qualified status of plan a because the existence of plan b does not affect whether plan a meets the requirements for qualification of sec_401 of the code the existence of the plan b does not affect whether plan a meets the requirements for exemption from taxation of sec_501 of the code thus the existence of plan b does not affect the tax-exempt status of the plan a if the establishment of plan b was not accompanied by an increase in the pension fund contribution rate under the collective bargaining agreements the method of funding of plan b may cause pian a to fail to meet the funding requirements of sec_412 of the code however a plan does not lose its tax-qualified status or its tax-exempt status merely because it fails to meet the minimum_funding requirements of sec_412 thus the method of funding of plan b does not affect the tax-qualified status of plan a or the tax deductibility of employer contributions to plan a ass because plan b is a plan deferring the receipt of compensation under b -1t q8 a-2 of the temporary regulations contributions to plan b are deductible only under the rules of sec_404 of the code because plan b is a nonqualified_plan the provisions of sec_404 of the code are applicable because plan b provides for the maintenance of separate_accounts for each employee contributions to plan b made by contributing employers for the benefit of employees are deductible for the contributing employer's taxable_year in which or with which ends the employee’s taxable_year in which an amount attributable to the contributions is includible in such employee's gross_income therefore we hold that the establishment of plan b does not cause plan a to lose its qualified status under code sec_401 the allocation of contributions to plan b will not cause plan a to lose its qualified status under code sec_401 assuming the requirements for deductibility are met employer contributions to plan b are fully deductible by the contributing employers in the taxable_year in which or with which ends the employee’s taxable_year in which an amount attributable to the contributions is includible in such employee's gross_income - payment of plan b benefits before ail contributing employers to plan a have signed a collective bargaining agreement agreeing to the allocation of contributions to plan b will not affect the tax deductibility of the contributions to plan a or plan b or the qualified status of plan a under sec_401 if the plan b benefits are paid to an employee who worked for an employer that is signatory to a collective bargaining agreement or consent agreement authorizing allocation of contributions to plan b payment of plan b benefits before all contributing employers to plan a have signed a collective bargaining agreement agreeing to the allocation of contributions to plan b will not affect the tax deductibility of the contributions to plan a or plan b or the qualified status of plan a under sec_401 if the plan b benefits are paid to an employee who did not work for an employer that is signatory to a collective bargaining agreement or consent agreement authorizing allocation of contributions to plan b sb this ruling does not consider the more general issue of plan a's qualified status specifically whether plan a complies with all the code requirements for qualification this letter addresses only the impact if any of the adoption and funding of plan b on the purportedly otherwise qualified status of plan a this ruling is directed only to the taxpayer that requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent sincerely a ballin james e holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division
